DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 11/08/2022 has been considered by the Examiner and made of record in the application file.	

Double Patenting (Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Since claim 1 is identical to U.S. Patent No. 10,670,392, claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,670,392. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent 11,408,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein calculating the poses comprises (1) acquiring, as a first wheel is rotating, a first pose of the first wheel, (2) storing the first pose when the first pose is different from previously stored poses of the first wheel to a predetermined degree, (3) repeating steps (1) and (2) when the first wheel has been rotated less than a minimum number of degrees of rotation; and (4) performing steps (1) through (3) for all the wheels of the vehicle having a set of three-dimensional points.” renders claim 1 as broadened and obvious variants of the patented claims.

	b) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,508,907. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein the stored minimum number of poses of the wheel comprises at least one pose for every five degrees of rotation captured by each camera as the wheel is continuously rotated” renders claim 1 as broadened and obvious variants of the patented claims.

c) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent 10,371,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein the stored minimum number of poses of the target comprises at least one pose for every five degrees of rotation captured by each camera as the wheel and target are continuously rotated” renders claim 1 as broadened and obvious variants of the patented claims.

d) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent 10,072,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “at least one pose for every five degrees of rotation captured by each camera as the wheel and target are continuously rotated” renders claim 1 as broadened and obvious variants of the patented claims.

Relevant Prior Art Directed to State of Art
D’Agostino (US 2013/0307967 A1) is relevant prior art not applied in the rejection(s) above.  D’Agostino teaches imaging a target, then rotating the wheel a number of degrees, then pausing rotation and imaging the target again.  The present application is advantageous over such prior art because it does require the technician to hold the vehicle steady during runout and swing procedures, and also enables many updates and checks to be performed during the wheel turning process.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665